Citation Nr: 0520050	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO 
in Roanoke, Virginia



THE ISSUE

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1967 and from July 1970 to July 1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the RO.  

In July 2002, the Board remanded the case including the issue 
of a TDIU rating to the RO for further evidentiary 
development.  

In a rating action of October 2003, the RO assigned an 
increased rating of 50 percent for the service-connected 
post-traumatic stress disorder (PTSD), effective on April 29, 
2003.  

The RO also granted service connection for patellar arthrosis 
of the right knee, rated as 10 percent disabling effective on 
January 13, 1997, and for patellar arthrosis of the left 
knee, rated as 10 percent disabling effective on April 22, 
2003.  

The RO also granted service connection and assigned a 
noncompensable rating for tinea pedis of the right foot, 
effective on January 13, 1997.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In this case, the veteran has appealed the RO's denial of a 
TDIU based on his service-connected disabilities.  

In an October 2003 rating decision granted an increased 
evaluation for PTSD and assigned a rating of 50 percent for 
PSTD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective on April 29, 2003, the date entitlement to a higher 
rating arose.  

In that decision, the RO granted service connection and 
assigned 10 percent evaluations for the veteran's patellar 
arthrosis of the right and left knees under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  

Also, the RO granted service connection and assigned a 
noncompensable evaluation for the veteran's tinea pedis of 
the right foot under 38 C.F.R. § 4.118, Diagnostic Code 7813.  

Based on a review of the record, the Board finds that a VA 
examination is warranted to provide a more complete 
disability picture.  The RO should obtain a medical opinion 
on whether the veteran has been rendered unemployable due to 
his service-connected disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to obtain any medical treatment records 
for the service-connected PTSD and 
bilateral knee and skin disabilities for 
the period from 2002 to the present.  

2.  The veteran should be afforded a VA 
examination(s) to determine the severity 
of his service-connected disabilities.  
The examiner(s) should review the claims 
folder prior to completing the 
examination report, and should note such 
review in the examination report.  The 
examiner(s) should comment on the impact 
of the veteran's service-connected PTSD, 
bilateral knee, and/or skin disabilities 
on the veteran's social and occupational 
functioning, and report a global 
assessment of function score 
attributable, if possible, solely to his 
service-connected disabilities.  The 
examiner(s) should be asked to express 
an opinion as to the degree of 
disability resulting from his service-
connected disabilities as evidenced by 
the record.  The examiner(s) should also 
describe all symptoms of his PTSD, 
bilateral knee, and skin disabilities 
and opine as to whether the veteran is 
permanently and totally disabled due to 
his service-connected disabilities.  The 
examiner should also describe what role 
other non-service connected conditions, 
if any, preclude the veteran from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
All indicated testing should be done in 
this regard.  

3.  After ensuring that all development 
has been conducted and completed in full, 
readjudicate the issue of a TDIU rating.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
issue a Supplemental Statement of the 
Case (SSOC) and afford the veteran an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


